Cite as 2015 Ark. 86

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-14-975

                                                   Opinion Delivered   February 26, 2015

RALPH MALONE
                               APPELLANT           PRO SE MOTIONS FOR
                                                   APPOINTMENT OF COUNSEL AND
V.                                                 TO FILE BELATED BRIEF [PULASKI
                                                   COUNTY CIRCUIT COURT, NO. 60CR-
STATE OF ARKANSAS                                  07-4847]
                                 APPELLEE
                                                   HONORABLE BARRY A. SIMS, JUDGE

                                                   APPEAL DISMISSED; MOTIONS
                                                   MOOT.

                                       PER CURIAM

       On February 13, 2009, judgment was entered reflecting that appellant Ralph Malone had

entered a plea of guilty to rape and had been sentenced to 180 months’ imprisonment. On

March 18, 2014, appellant filed in the trial court a pro se motion seeking to proceed with a

belated appeal of the judgment. The motion was dismissed on the ground that the trial court

did not have authority to consider it, and appellant lodged an appeal in this court. He now asks

by motions that counsel be appointed to represent him and that he be allowed to file a belated

brief. As it is clear from the record that appellant could not prevail on appeal, the appeal is

dismissed, and the motions are moot. See Winters v. State, 2014 Ark. 399, 441 S.W.3d 22 (per

curiam).

       Arkansas Rule of Appellate Procedure–Criminal 2(e) (2014) provides that only this court

may grant leave to proceed with a belated appeal. Gray v. State, 277 Ark. 442, 642 S.W.2d 306

(1982). Accordingly, the trial court did not err in dismissing the motion.
                             Cite as 2015 Ark. 86

Appeal dismissed; motions moot.

Ralph Malone, pro se appellant.

No response.




                                      2